Citation Nr: 1101853	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg disability, 
including as secondary to service-connected bilateral hip 
disabilities.  

2.  Entitlement to service connection for a back disability, 
including as secondary to service-connected bilateral hip 
disabilities.  

3.  Entitlement to an increased evaluation for a right hip 
disability, currently rated 20 percent disabling.  

4.  Entitlement to an increased evaluation for a left hip 
disability, currently rated 10 percent disabling.  

5.  Entitlement to an increased evaluation for a right wrist 
disability, currently rated 10 percent disabling.  

6.  Entitlement to an increased evaluation for a left wrist 
disability, currently rated 10 percent disabling.  

7.  Entitlement to an increased evaluation for residuals of 
gallbladder removal, currently rated 10 percent disabling.  

8.  Entitlement to a compensable evaluation for scarring as a 
result of gallbladder removal.  

9.  Entitlement to an increased evaluation for migraine 
headaches, currently rated 50 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to November 
2001. 

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A Notice 
of Disagreement was filed in July 2005, a Statement of the Case 
was issued in February 2007, and a Substantive Appeal was 
received in April 2007.  Jurisdiction over the case was 
subsequently transferred to the RO in Atlanta, Georgia.  

The Veteran testified at a hearing before the Board in October 
2010.  Additional evidence was submitted at that hearing, along 
with a waiver of any right to initial RO consideration of that 
evidence.

The issues of service connection for right leg and back 
disabilities, as well as increased evaluations for right and left 
hip disabilities, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right wrist 
disability has resulted in no more than mild incomplete paralysis 
of the affected joints.

2.  For the entire period on appeal, the Veteran's left wrist 
disability has resulted in no more than mild incomplete paralysis 
of the affected joints.

3.  For the entire period on appeal, the Veteran's residuals of 
gallbladder removal are evidenced by symptoms that are no worse 
than mild in nature.

4.  For the entire period on appeal, the Veteran's scarring as a 
result of gallbladder removal are not deep and do not cause 
limited motion in an area or areas exceeding 6 square inches (39 
square centimeters); there are no superficial scars that cause 
limited motion, in an area or areas of 144 square inches (929 
square centimeters) or greater; there are no superficial scars 
that are unstable or painful on examination; there are no scars 
that cause limitation of function of any affected part.

5.  For the entire period on appeal, the Veteran's migraine 
headache disorder was manifested by very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right 
wrist disability are not met.  38 C.F.R. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.124a, Diagnostic Code 8516 (2010).

2.  The criteria for a rating in excess of 10 percent for a left 
wrist disability are not met.  38 C.F.R. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.124a, Diagnostic Code 8516 (2010).

3.  The criteria for an increased rating for the Veteran's 
residuals of gallbladder removal have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 
7318 (2010).

4.  The criteria for a compensable disability rating for scarring 
as a result of gallbladder removal have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 
4.7 and Codes 7800-7805 (2010).

5.  The criteria for a rating in excess of 50 percent for the 
Veteran's migraine headaches have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 
8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notification 
obligation in this case was accomplished by way of a pre-
adjudication letter from the RO to the Veteran dated in August 
2004.  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should increased rating be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision affirms 
the RO's denial of increased ratings, the Veteran is not 
prejudiced by the failure to provide her that further 
information.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this case, the 
Veteran's post-service VA and private medical records are on 
file.  The evidence of record also contains reports of VA 
examinations dated in October 2004 and January 2009.  The 
examination reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  In this regard, the examination reports 
contain the pertinent clinical findings relevant to the pertinent 
diagnostic codes.  The Veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and has not argued that any 
error or deficiency in the accomplishment of the duty to notify 
and duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will proceed 
to the merits of the Veteran's appeal.  

Increased Rating Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

It also should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Right and Left Wrist Disabilities

Criteria & Analysis

The Veteran contends that her service-connected right and left 
wrist disabilities are more disabling than currently evaluated.  
In a July 2002 rating decision, the RO granted service connection 
for right wrist strain with radiological finding of ulnar minus 
variance and assigned a 10 percent disability rating effective 
November 21, 2001 under Diagnostic Code 8516.  In a July 2002 
rating decision, the RO granted service connection for left wrist 
strain with radiological imaging of ulnar minus variance and 
assigned a 10 percent disability rating effective November 21, 
2001 under Diagnostic Code 8516.  The Veteran filed an increased 
rating claim in August 2004.  

Diagnostic Code 8516 provides ratings for paralysis of the ulnar 
nerve.  Diagnostic Code 8516 provides that mild incomplete 
paralysis is rated 10 percent disabling on the major side and 10 
percent on the minor side; moderate incomplete paralysis is rated 
30 percent disabling on the major side and 20 percent on the 
minor side; and severe incomplete paralysis is rated 40 percent 
disabling on the major side and 30 percent on the minor side.  
Complete paralysis of the ulnar nerve, the "griffin claw" 
deformity, due to flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers, cannot spread the fingers (or reverse), cannot adduct 
the thumb; flexion of wrist weakened, is rated 60 percent 
disabling on the major side and 50 percent on the minor side.  

Diagnostic Code 8616 provides a rating for neuritis of the ulnar 
nerve.  Diagnostic Code 8716 provides a rating for neuralgia of 
the ulnar nerve.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

The Veteran underwent a VA examination in October 2004.  She 
reported pain and stiffness in the wrists, which occurred 
intermittently with each occurrence lasting for one week.  She 
stated that she had limited ability to hold objects firmly with 
the hands during flare-ups.  She denied incapacitation or time 
lost from work.  She reported that functional impairment was 
difficulty writing.  

Upon physical examination, it was noted that the Veteran is right 
hand dominant.  The general appearance of the wrists was within 
normal limits.  Dorsiflexion of the right and left wrists was to 
70 degrees.  Palmar flexion was to 80 degrees.  Radial deviation 
was to 20 degrees.  Ulnar deviation was to 45 degrees and range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  The examiner 
diagnosed bilateral wrist strain with radiological finding of 
ulnar minus variance.  

The Veteran underwent another VA examination in January 2009.  
She reported weakness, swelling, giving way and locking in the 
right and left wrists.  She denied stiffness, heat, redness, lack 
of endurance, fatigability and dislocation.  She reported pain in 
the wrist, fingers, thumb area, and forearm which occurred three 
times per day and lasted for two hours each time.  She stated 
that the pain traveled to the fingers.  She reported that the 
pain was aching.  She stated that the left wrist pain needed 
rubbing.  She reported that right wrist pain was at level 8 and 
left wrist pain was at level 7.  She stated that the pain could 
be elicited by physical activity.  She reported that she needed 
to rest at time of pain.  She stated that additional symptoms 
were aching and swelling of fingers in the right wrist and 
swelling of fingers and being unable to lift anything in the left 
wrist.  

Upon physical examination, there was tenderness and guarding of 
movement of the right and left wrists.  There were no signs of 
edema, effusion, weakness, redness, and heat.  There was no 
subluxation.  Dorsiflexion was to 70 degrees in the right and 
left wrists, with pain occurring at 65 degrees.  Palmar flexion 
was to 80 degrees in the right and left wrists, with pain 
occurring at 75 degrees in the left wrist.  Radial deviation was 
to 20 degrees in the right and left wrists.  Ulnar deviation was 
to 45 degrees in the right and left wrists.  With regard to the 
right and left wrists, joint function was additionally limited 
after repetitive use by pain, and pain had the major functional 
impact.  Joint function was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination.  The above 
additionally limited the joint function by 3 degrees.  The 
examiner diagnosed right and left wrist strain with ulnar minus 
variance.  The Veteran's condition was active.  The subjective 
factors were right and left wrist pain.  The objective factors 
were tenderness upon palpation and pain with range of motion 
testing.  

In this case, the Board finds that the Veteran's right and left 
wrist disabilities have resulted in no more than mild incomplete 
paralysis of the affected joints.  For example, although the 
Veteran reported weakness, swelling, giving way and locking in 
the right and left wrists at the January 2009 VA examination, she 
denied stiffness, heat, redness, lack of endurance, fatigability 
and dislocation.  Moreover, although there was tenderness and 
guarding of movement of the right and left wrists, there were no 
signs of edema, effusion, weakness, redness, heat, and 
subluxation.  Dorsiflexion was to 70 degrees in the right and 
left wrists, with pain occurring at 65 degrees.  Palmar flexion 
was to 80 degrees in the right and left wrists, with pain 
occurring at 75 degrees in the left wrist.  Radial deviation was 
to 20 degrees in the right and left wrists.  Ulnar deviation was 
to 45 degrees in the right and left wrists.  

Nothing in the other evidence on file otherwise indicates 
moderate or greater incomplete paralysis of the right and left 
wrist disabilities.

As previously noted, when evaluating musculoskeletal disabilities 
on the basis of limitation of motion, functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination is to be considered in the determination of the 
extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. at 204-07.  The Board finds 
that the present disability ratings take into consideration the 
Veteran's complaints of pain, thus, the Board finds that 38 
C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for higher 
ratings.  See DeLuca, 8 Vet. App. at 204-07.  

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent for her right and left wrist disabilities.  
Therefore, there is a preponderance of the evidence against these 
claims.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected right and 
left wrist disabilities present such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1).  The disabilities do not result in symptoms 
not contemplated by the criteria in the rating schedule.  Hence 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.

Residuals of Gallbladder Removal

Criteria & Factual Background

The Veteran contends that her service-connected residuals of 
gallbladder removal and scarring as a result of gallbladder 
removal are more disabling than currently evaluated.  In a July 
2002 rating decision, the RO granted service connection for 
status post cholecystectomy and assigned a 10 percent disability 
rating effective November 21, 2001 under Diagnostic Code 7318.  A 
July 2002 rating decision assigned a noncompensable disability 
rating for laparoscopic surgery scar, residual of gallbladder 
removal, effective November 21, 2001 under Diagnostic Code 7805.  
The Veteran filed an increased rating claim for the gallbladder 
issues in August 2004.  The Board notes that the Veteran's 
scarring issue has at times, including at the October 2010 Board 
hearing, been mischaracterized as being assigned a 10 percent 
disability rating.  As noted above, the scarring issue is 
currently assigned a noncompensable disability rating.  

Diagnostic Code 7318 provides ratings for removal of gallbladder.  
Gallbladder removal with mild symptoms is rated 10 percent 
disabling.  Gallbladder removal with severe symptoms is rated 30 
percent disabling.  38 C.F.R. § 4.114. 

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq.cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118. 

The Veteran underwent a VA examination in October 2004.  With 
regard to residuals of gallbladder removal, she reported 
uncontrolled bowel movements.  She stated that this condition did 
not affect body weight.  She reported frequent abdominal pain, 
described as pulling, located at the scar area.  She denied 
association with abdominal distension.  She reported diarrhea.  
She stated that these symptoms occurred constantly.  She denied 
any treatment for her condition at time of examination.  She 
stated that functional impairment was watery stool.  She reported 
that this condition resulted in 6 times lost from work per year.  
Following physical examination, the examiner diagnosed status 
post cholecystectomy which did not cause significant anemia or 
malnutrition.  

With regard to scarring as a result of gallbladder removal, she 
reported that the scarring resulted in difficulty digesting food.  
She denied any functional impairment from the scarring.  She 
stated that the condition resulted in 6 times lost from work per 
year.  

Upon physical examination, there was an elevated scar present at 
the abdomen measuring about 3 centimeters by 1.2 centimeters with 
tissue loss of less than six square inches and Keloid formation 
of less than six square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, 
hypopigmentation, hyperpigmentation, abnormal texture and 
limitation of motion.  There were no burn scars present.  The 
examiner diagnosed laparoscopic surgery scar, residual of 
gallbladder removal.  

The Veteran underwent another VA examination in January 2009.  
With regard to residuals of gallbladder removal, she reported 
that this condition has affected general body health by resulting 
in her having multiple bowel movements daily.  She stated that 
she has gained 35 pounds over the past 4 years.  She reported 
diarrhea and watery stool.  She denied fat in the stool, yellow 
jaundice, nausea, and vomiting.  She reported very watery 
diarrhea five to seven times a day after a meal.  She stated that 
the watery stool came out as water with full particles and foul 
smelling.  She reported occasional crampy abdominal pain located 
at upper abdomen.  She stated that the symptoms occurred 
intermittently, as often as two to three times a month, with each 
occurrence lasting one day.  She reported 24 to 36 attacks within 
the past year.  She stated that she could not sit upright during 
flare-ups and had to use the bathroom, usually for stool 
movement.  She reported that functional impairment was that she 
was more likely to be subjected to bronchitis.  

Following physical examination, the examiner diagnosed status-
post cholecystectomy.  The Veteran's condition was quiescent.  
The subjective factors were abdominal pain with multiple bowel 
movements.  The objective factor was post surgical scars.  The 
gallbladder condition did not cause significant anemia and there 
were no findings of malnutrition.  

With regard to the scarring, the Veteran reported that symptoms 
were digesting food very quickly and frequently having bowel 
movements.  She stated that there was episodic tenderness of the 
scar.  She reported functional impairment of occasionally having 
multiple bowel movements, as many as five to seven a day.  Upon 
physical examination, there was an elevated scar present on the 
abdomen measuring about 2 centimeters by 0.8 centimeters.  The 
scar had keloid formation of less than six square inches and 
hyperpigmentation of less than six square inches.  There was no 
tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, inflammation, edema, hypopigmentation, abnormal 
texture and limitation of motion.  There were no burn scars 
present.  The examiner diagnosed laparoscopic surgical scar 
status post cholecystectomy.  The subjective factors were status 
post gallbladder removal with abdominal pain.  The objective 
factor was post surgical scars.  

Analysis for Residuals of Gallbladder Removal

In light of the foregoing, the Board finds that the Veteran's 
disability picture as related to her service-connected residuals 
of gallbladder removal more nearly approximates the criteria 
required for the currently assigned 10 percent rating, and that a 
higher rating is not warranted because there is no evidence 
indicating that she experiences severe symptoms due to the 
gallbladder removal.  The Veteran reported diarrhea and abdominal 
pain, but the record does not suggest severe problems with 
either.  The Veteran has reported that functional impairments are 
watery stool and that she is more likely to be subjected to 
bronchitis.  The October 2004 and January 2009 VA examiners noted 
that the residuals of gallbladder removal did not cause 
significant anemia or malnutrition.  All in all, the record does 
not reflect that she experiences "severe" symptoms.  Rather, 
her examination findings and problems as documented in the record 
tend to align with the finding that her symptoms are no worse 
than mild.  

Additionally, the Board finds that at no point during the appeal 
period has the Veteran's residuals of gallbladder removal been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  In this case, the Board finds 
that schedular criteria are adequate to rate the Veteran's 
service-connected residuals of gallbladder removal under 
consideration.  The rating schedule fully contemplates the 
described symptomatology, and provides for ratings higher than 
that assigned based on more significant functional impairment.  
Thus, the threshold requirement for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) has not been met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In summary, resolving doubt in favor of the Veteran, the Board 
concludes that a 10 percent rating is warranted for the Veteran's 
service-connected residuals of gallbladder removal.  The Board 
concludes that there is a preponderance of the evidence against 
assigning a rating in excess of 10 percent, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.

Analysis for Scarring as a Result of Removal of Gallbladder

Applying the relevant Diagnostic Codes, the Board finds that the 
criteria for a compensable disability rating have not been met.  
There are no scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square 
centimeters).  There are no superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
square centimeters) or greater.  There are no superficial scars 
that are unstable or painful on examination.  Finally, there are 
no scars that cause limitation of function of affected part.  For 
example, the January 2009 VA examiner noted that the 2 
centimeters by 0.8 centimeters scar had keloid formation of less 
than six square inches and hyperpigmentation of less than six 
square inches.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, inflammation, 
edema, hypopigmentation, abnormal texture and limitation of 
motion.  The Board acknowledges that the Veteran has reported 
occasionally having multiple bowel movements.  However, as noted 
above, there are no scars that cause limitation of function of 
affected part.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the scars, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's disability.  The Veteran has not 
required hospitalization due to this service-connected 
disability, and marked interference of employment has not been 
shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.



Migraines

Criteria & Analysis

The Veteran contends that her service-connected migraines are 
more disabling than currently evaluated.  In a June 2003 rating 
decision, the RO granted service connection for migraine type 
headaches and assigned a 50 percent disability rating effective 
June 3, 2002 under Diagnostic Code 8100.  The Veteran filed an 
increased rating claim in August 2004.  

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability 
are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

Private treatment records from Dr. E.B.P., Jr. dated in October 
2003 reflect that Dr. E.B.P., Jr. assessed a migraine attack.  
The Veteran stated that the migraines were throbbing and 
associated with some light and sound sensitivity, nausea, but no 
vomiting.  

The Veteran underwent a VA examination in October 2004.  She 
stated that her migraine attacks started from the eyes.  She 
reported nausea, energy loss and facial pain.  She stated that 
she had to stay in bed during attacks and was unable to do 
anything.  She stated that the attacks averaged once every 5 days 
and each attack lasted for 3 days.  She reported that the 
functional impairment was difficulty concentrating.  She stated 
that the condition resulted in 12 times lost from work per year.  

Following physical examination, the examiner diagnosed migraine 
type headaches, residual of head injury.  

The Veteran underwent another VA examination in January 2009.  
She reported headaches occurring one to three times per week, 
lasting 24 hours.  She stated that the headaches were relieved 
with Excedrin Migraine, rest and sleeping in a dark room.  She 
reported that the symptoms were blurred vision, neck pain, and 
memory loss.  

Following physical examination, the examiner diagnosed migraine 
headaches.  The examiner noted that the Veteran's condition was 
active with the subjective factor of recurrent headaches and 
objective factors of normal head and cranial nerve exam.  

With respect to an evaluation in excess of 50 percent, the Board 
points out that 50 percent is the maximum schedular evaluation 
assignable for migraine headaches.  A higher schedular evaluation 
for any period therefore must be denied.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  In this case, the symptoms 
described by the Veteran fit squarely with the criteria found in 
the relevant Diagnostic Codes for the disability at issue.  In 
short, the rating criteria contemplate not only her symptoms but 
the severity of her disability.  For these reasons, referral for 
extraschedular consideration is not warranted.  


ORDER

An evaluation in excess of 10 percent for a right wrist 
disability is denied. 

An evaluation in excess of 10 percent for a left wrist disability 
is denied.  

An evaluation in excess of 10 percent for residuals of 
gallbladder removal is denied.  

A compensable evaluation for scarring as a result of gallbladder 
removal is denied.  

An evaluation in excess of 50 percent for migraine headaches is 
denied.  


REMAND

The Board notes that the Veteran has voiced an argument that her 
current right leg and back disabilities are secondary to the 
service-connected right and left hip disabilities.  Disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 3.310 
(2010).  The provisions of 38 C.F.R. § 3.310 were amended during 
the pendency of this appeal, effective from October 10, 2006; the 
new provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the 
stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older version 
of 38 C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claims were filed prior to the effective date of the 
revised regulation.  Accordingly, a new VA examination is now 
necessary.

The Board notes that the Veteran testified at the October 2010 
Board hearing that her right and left hip disabilities have 
increased in severity over time.  In view of the Veteran's 
testimony and the time that has passed since the most recent VA 
examination nearly 2 years ago, the Board believes it reasonable 
to afford the Veteran an opportunity to report for another VA 
examination. 

Additionally, although the Veteran was provided with VCAA notice 
in August 2004, the notice included no information on disability 
ratings and effective dates.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice pertaining 
to her claim, which satisfies the requirements 
of the Court's holding in Dingess/Hartman, 
including notice of disability ratings and 
effective dates.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current right leg 
disability.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) diagnose any current right leg disability 
shown to exist;

b) opine whether any such right leg 
disability is at least as likely as not 
related to the Veteran's service;

c) if not, whether any such right leg 
disability is at least as likely as not 
related to the Veteran's service-connected 
right and left hip disabilities;

d) if not, opine whether any such right leg 
disability is aggravated (aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms) by the Veteran's 
service-connected right and left hip 
disabilities; and

e) provide detailed rationale, with specific 
references to the record, for the opinion. 

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current back 
disability.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Following a thorough evaluation, during which 
all indicated tests are performed, the 
examiner should:

a) diagnose any current back disability shown 
to exist;

b) opine whether any such back disability is 
at least as likely as not related to the 
Veteran's service;

c) if not, whether any such back disability 
is at least as likely as not related to the 
Veteran's service-connected right and left 
hip disabilities;

d) if not, opine whether any such back 
disability is aggravated (aggravation is 
defined for legal purposes as a worsening of 
the underlying condition versus a temporary 
flare-up of symptoms) by the Veteran's 
service-connected right and left hip 
disabilities; and

e) provide detailed rationale, with specific 
references to the record, for the opinion. 

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
severity of any current right and left hip 
disabilities.  It is imperative that the 
claims file be made available to the examiner 
for review in connection with the examination.  
All examination findings should be reported to 
allow for application of VA rating criteria.  

5.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims of 
service connection for right leg and back 
disabilities, as well as increased ratings 
for right and left hip disabilities.  The 
Veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


